DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, “artificial intelligence (AI) platform,” “tone manager,” “analyzer,” “classifier,” and “first hardware device” are being interpreted under 35 U.S.C. 112(f), since 1) they rely on generic placeholders; 2) they are modified by functional language; 3) they are not modified by sufficient structure.
In claim 2, “training manager” is being interpreted under 35 U.S.C. 112(f), since 1) it relies on generic placeholders; 2) it is modified by functional language; 3) it is not modified by sufficient structure.
In claim 6, “decision manager” and “second hardware device” are being interpreted under 35 U.S.C. 112(f), since 1) they rely on generic placeholders; 2) they are modified by functional language; 3) they are not modified by sufficient structure.

In claims 13 and 19, “second hardware device” is being interpreted under 35 U.S.C. 112(f), since 1) it relies on generic placeholders; 2) it is modified by functional language; 3) it is not modified by sufficient structure.
Note that the interpretations under 35 U.S.C. 112(f) hold for subsequent recitations in dependent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, applicant recites an “analyzer configured to identify and analyze one or more characteristics within the interaction record and generate a tone graph based on the interaction record”; however, based on this limitation, it’s unclear how the analysis is being performed. In applicant’s specification, applicant discloses: “[t]he analyzer (152) identifies and analyzes one or more characteristics within the interaction record received from the tone manager (154) and generates a output of the analysis, there is no description of what the analysis comprises or the accompanying algorithms. Is this accomplished via analyzing decibel levels? The words used in the dialogue? At best, applicant has pointed to the dimensions that pertain to the output of the analysis, and the accompanying dimensionality reduction. This still does not provide adequate disclosure for what’s driving the analysis. Accordingly, this claim is rejected under 35 U.S.C. 112(a) for lack of written description.
In claims 9 and 15, applicant recites an “identify[ing] and analyze[ing] one or more characteristics within the generated tone graph”; however, based on this limitation, it’s unclear how the analysis is being performed. In applicant’s specification, applicant discloses: “[t]he analyzer (152) identifies and analyzes one or more characteristics within the interaction record received from the tone manager (154) and generates a graph” {para. [0028]}; “[t]he analyzer (152) receives the interaction record, which in one embodiment is in the form of a text transcription of the interaction in real-time, and analyzes interaction record” {para. [0030]}. Applicant points to para. [0020], [0027], [0030] of the specification in the remarks; however, beyond stating the output of the analysis, there is no description of what the analysis comprises or the accompanying algorithms. Is this accomplished via analyzing decibel levels? The words used in the dialogue? At best, applicant has pointed to the dimensions that pertain to the output of the analysis, and the accompanying dimensionality reduction. This still does not provide adequate disclosure for what’s driving the analysis. Accordingly, this claim is rejected under 35 U.S.C. 112(a) for lack of written description.
In claim 2, applicant recites a “training manager configured to leverage a knowledge base coupled to the Al platform”; however, based on this limitation, it’s unclear how the training manager leverages the knowledge base. In applicant’s specification, applicant discloses, for example: “[t]he training manager (130) may be either a hardware device or a software module that receives an instruction output from the processing unit (112) associated with management of the training resources, e.g., the initial data set (168), within the knowledge base (160). The training manager (130) includes one or more algorithms to leverage the knowledge base (160) to store and manage the initial data set (168)” {para. [0046]}. While applicant does describe a “hardware device or a software module,” there is no description of how the applicant achieves this (what are the steps and/or algorithms used to “leverage the knowledge base”?). Accordingly, this claim is rejected under 35 U.S.C. 112(a) for lack of written description.
In claims 10 and 16, applicant recites a “leverage[ing] a knowledge base including two or more data records”; however, based on this limitation, it’s unclear how the knowledge base is leveraged. In applicant’s specification, applicant discloses, for example: “[t]he training manager (130) may be either a hardware device or a software module that receives an instruction output from the processing unit (112) associated with management of the training resources, e.g., the initial data set (168), within the knowledge base (160). The training manager (130) includes one or more algorithms to leverage the knowledge base (160) to store and manage the initial data set (168)” {para. [0046]}. While applicant does describe a “hardware device or a software module,” there is no description of how the applicant achieves this (what are the steps and/or algorithms used to “leverage the knowledge base”?). Accordingly, this claim is rejected under 35 U.S.C. 112(a) for lack of written description.
When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose steps and/or an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  As such, applicant has not met the requirements of 35 U.S.C. 112(a).
Claims 3-8, 11-14, and 17-20 are rejected based on their dependency. Accordingly, claims 1-20 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, claim limitations “artificial (AI) intelligence platform” and “analyzer” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claims. 
In claim 2, claim limitation “training manager” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claims. 
Claims 3-8 are rejected based on their dependency. Accordingly, claims 1-8 are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Devarajan et al. (US 20160350664) in view of Khor et al. (US 20060289622) and Laperdon et al. (US 20140257820).


Claim 1
Regarding claim 1, Devarajan discloses: a system {system is provided that can include a processing device and a memory device; Fig. 1; para. [0006]} comprising: 
a processing unit operatively coupled to memory {a system is provided that can include a processing device and a memory device; Fig. 1; para. [0006]}; 
a platform, in communication with the processing unit and the memory {computing environment 114 defines a platform, in communication with the processing unit and the memory; para. [0048], [0052]}, the platform comprising: 
a tone manager in communication with the processing unit, the tone manager configured to read an interaction record comprising a dialogue pertaining to an interaction {scrollable window or frame 816 defines a tone manager configured to read an interaction record comprising a dialogue pertaining to an interaction, as seen in Fig. 8; para. [0140]; note that GUI in communication with processor, where previously indicated processor in communication with memory; para. [0006], [0135]}; 
an analyzer in communication with the tone manager, the analyzer configured to identify and analyze one or more characteristics within the interaction record and generate a tone graph based on the interaction record {GUI window denoted as graph 806 represents analyzer in communication with frame 816, i.e. the dialogue or tone manager, that is configured to identify and analyze one or more characteristics within the interaction record, as seen in legend 814, and generate a tone graph based on the interaction record, as depicted by sentiment value charted in graph 806; para. [0137], [0138]}, the tone graph comprising information representing one or more changes between positive and negative attitudes as a function of time during the dialogue {tone graph represented by sentiment value charted in graph 806, which shows changes between positive and negative attitudes as a function of time during the dialogue; para. [0137], [0138]}; 
a classifier in communication with the analyzer {classifier described in para. [0131]}, the classifier configured to classify a tone of the analyzed interaction record based on the analysis of the one or more characteristics identified by the analyzer within the generated tone graph {customer sentiment or tone shown in legend 814, which depicts tone that is classified based on one or more characteristics identified by the analyzer within the generated tone graph; para. [0137], [0138]; claim 3 of Devarajan}, the one or more characteristics on which the tone of the analyzed interaction record is classified comprising the one or more changes between positive and negative attitudes during the dialogue {one or more changes between positive and negative attitudes during the dialogue seen in graph 806, this information being used in classification, as described in para. [0156]}; and 
a first hardware device operatively coupled to the classifier and the processing unit, the first hardware device configured to receive an instruction output, wherein the instruction received by the first hardware device causes a state change of the first hardware device, actuation of the first hardware device, or maintenance of an operating state of the first hardware device {GUI 802, which is a first hardware display device, is configured to receive an instruction output at block 524, i.e. an instruction to display graphically, wherein the instruction received by the first hardware device causes a state change of the first hardware device; para. [0135]}.
Devarajan doesn’t explicitly disclose: the platform is an artificial intelligence (AI) platform (as defined by applicant in para. [0024] of the specification); the classifier is configured to detect whether the classified tone of the analyzed interaction record is anomalous with respect to feedback associated with the interaction record; an instruction output associated with detection of whether the classified tone of the analyzed interaction record is anomalous with respect to the feedback associated with the interaction record. (Examiner asserts that Devarajan discloses a tone manager, an analyzer, and a classifier, as described above; given that these elements are described in the context of the GUI seen in Fig. 8, examiner has also demonstrated where they are found in Laperdon.)
However, Khor teaches a similar system for analyzing customer tone profiles in the context of customer service. Khor discloses: the classifier is configured to detect whether the classified tone of the analyzed interaction record is anomalous with respect to feedback associated with the interaction record {system analyzes information from a consumer survey, i.e. feedback, associated with the call and compares that survey information to the words and/or associated tone profiles and/or other characteristics of the call; thus, Khor demonstrates detecting whether the tone is anomalous with respect to feedback associated with the customer interaction; para. [0044]}; an instruction output associated with detection of whether the classified tone of the analyzed interaction record is anomalous with respect to the feedback associated with the interaction record {accept/reject component 125 defines a reject message, i.e. an instruction output associated with detection of whether the classified tone of the analyzed interaction record is anomalous with respect to the feedback associated with the interaction record; para. [0044], [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by Devarajan, to include the feature of anomaly detection, as taught by Khor. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to provide for verification and evaluation of customer satisfaction, thereby improving the accuracy of future customer assessments {para. [0004], [0044] of Khor}. One of ordinary skill in the art would have been motivated to improve the accuracy future customer assessments, and therefore it would have been obvious to modify Devarajan with Khor. 
The combination of Devarajan and Khor doesn’t explicitly disclose: the platform is an artificial intelligence (AI) platform (Examiner asserts that Devarajan discloses a tone manager, an analyzer, and a classifier, as described above; given that these elements are described in the context of the GUI seen in Fig. 8, examiner has also demonstrated where they are found in Laperdon.)
However, Laperdon teaches a similar system for real-time emotion detection in a customer service setting. Laperdon discloses: an artificial intelligence (AI) platform {applicant defines artificial intelligence (AI) platform at para. [0024] of specification: Al platform (150)  provides support for running intelligent real-time analytics using natural language processing (NLP) to monitor and analyze dialogue data during an interaction between two parties in real-time; Laperdon’s system 100 meets this definition, since it demonstrates running real-time analytics for emotion detection between two parties at para. [0030], [0042]; it’s understood that the system 100 relies on natural language processing, since the interactions are sourced from audio interactions and processed prior to performing analysis; para. [0027], [0032]}. Laperdon further discloses: a tone manager, an analyzer, and a classifier {tone manager defined by capturing/logging component 130; analyzer defined by storage device 144 that stores UBM 138, emotion classification model 140 and emotion flow vector 142; and classifier defined by RT emotion classification 150; para. [0027], [0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan and Khor, to include the features of an AI platform for real-time emotion detection, as taught by Laperdon. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to include the features of a platform that detects customer emotion in real time, thereby enhancing customer satisfaction enhancement and reducing customer attrition {para. [0009] of Laperdon}. One of ordinary skill in the art would have been motivated to enhance customer satisfaction and reduce attrition, and therefore it would have been obvious to modify the combination of Devarajan and Khor with Laperdon.

Claims 2-3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Devarajan, Khor, and Laperdon, further in view of “Sentiment Analysis using Word-Graphs” by Violos et al. (hereinafter “Violos”; NPL attached).

Claim 2
Regarding claim 2, the combination of Devarajan, Khor, and Laperdon discloses the features of claim 1. Laperdon further discloses: a training manager operatively coupled to the processing unit {universal background manager (UBM) training component 134 defines a training manager, where UBM 138 is coupled to a CPU or processor; para. [0038], [0044]}, the training manager configured to 6leverage a knowledge base coupled to an Al platform {UBM training component 134 leverages data in training data 132, i.e. a knowledge base, that’s coupled to system 100, i.e. an AI platform, since it performs the AI of alerting based on customer emotion; para. [0038]}, the knowledge base including two or more data records, each record including at least one interaction record and at least one classification corresponding to the classified tone of the analyzed interaction record {training data 132 may consist of a collection of pairs where each pair consists of an audio interaction and its labeling vector such as emotional speech or neutral speech, i.e. classified tone of the analyzed interaction record; para. [0037]}.  
The combination of Devarajan, Khor, and Laperdon doesn’t explicitly disclose: each record including at least one tone graph.
However, Violos teaches a similar system for sentiment analysis that includes: a training set with a plurality of records comprising word graphs grouped by sentiment, i.e. at least one tone graph {Violos describes groups of the tweets that belong to the same sentiment, i.e. tone, are used to construct the word graphs for the three sentiment classes, thereby producing at least one tone graph record; see 3.5 Overview of the Word Graph Sentiment Analysis Method on pages 5 to 6, especially Step 3, which recites: The groups of the tweets that belong to the same sentiment are used to construct the word graphs for the three sentiment classes. Each class graph is constructed from the documents that express the corresponding sentiment disposition. Each document of the 2nd part is represented as a word graph too}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan, Khor, and Laperdon, to include the features of tone graphs, as taught by Violos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine these old elements, in order to improve the prediction of sentiment based on content {see Abstract of Violos}. 

Claim 3
Regarding claim 3, the combination of Devarajan, Khor, Laperdon, and Violos discloses the features of claim 2. Devarajan further discloses: the tone trend representing the one or more changes between the positive and negative attitudes as a function of time during the dialogue {as depicted by sentiment value charted in graph 806; para. [0137], [0138]}.
Laperdon further discloses: the classifier is further configured to leverage the training manager and the knowledge base to classify a tone trend of the generated tone graph {RT emotion classification 150 acts as classifier that leverages a knowledge base defined by training data 132, as seen in Fig. 1, and subsequently classifies a tone by producing RT-buffer emotion scores for each RT-buffer; para. [0038], [0039]; Fig. 9 demonstrates classifying that an emotion in real-time, this real-time classification defining a tone trend; para. [0094]}.

Claims 10 and 16
Regarding claims 10 and 16, the combination of Devarajan and Khor discloses the features of claims 9 and 15, respectively. 
The combination of Devarajan and Khor doesn’t explicitly disclose: leverage a knowledge base including two or more data records, each record including at least one tone graph and at least one classification corresponding to the classified tone of the analyzed interaction record; and employ the data records to train a classification device.
However, Laperdon teaches a similar system for real-time emotion detection in a customer service setting. Laperdon discloses: leverage a knowledge base including two or more data records, each record including at least one interaction record and at least one classification corresponding to the classified tone of the analyzed interaction record; and employ the data records to train a classification device {training data 132 may consist of a collection of pairs where each pair consists of an audio interaction and its labeling vector such as emotional speech or neutral speech, i.e. classified tone of the analyzed interaction record; para. [0037]; emotion classification model training component 136 may use data in training data 132 in order to generate the emotion classification model 140, i.e. employ the data records to train a classification device; para. [0038]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan and Khor, to include the features of an AI platform for real-time emotion detection, as taught by Laperdon. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to include the features of a platform that detects customer emotion in real time, thereby enhancing customer satisfaction enhancement and reducing customer attrition {para. [0009] of Laperdon}. One of ordinary skill in the art would have been motivated to enhance customer satisfaction and reduce attrition, and therefore it would have been obvious to modify the combination of Devarajan and Khor with Laperdon.
The combination of Devarajan, Khor, and Laperdon doesn’t explicitly disclose: each record including at least one tone graph.
However, Violos teaches a similar system for sentiment analysis that includes: a training set with a plurality of records comprising word graphs grouped by sentiment, i.e. at least one tone graph {Violos describes groups of the tweets that belong to the same sentiment, i.e. tone, are used to construct the word graphs for the three sentiment classes, thereby producing at least one tone graph record; see 3.5 Overview of the Word Graph Sentiment Analysis Method on pages 5 to 6, especially Step 3, which recites: The groups of the tweets that belong to the same sentiment are used to construct the word graphs for the three sentiment classes. Each class graph is constructed from the documents that express the corresponding sentiment disposition. Each document of the 2nd part is represented as a word graph too}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan, Khor, and Laperdon, to include the features of tone graphs, as taught by Violos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine these old elements, in order to improve the prediction of sentiment based on content {see Abstract of Violos}. 

Claims 4-7, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Devarajan, Khor, and Laperdon, further in view of Zhou et al. (US 20160132892). 

Claim 4
Regarding claim 4, the combination of Devarajan, Khor, and Laperdon discloses the features of claim 1. Devarajan further discloses: the tone trend representing the one or more changes between the positive and negative attitudes as a function of time during the dialogue {as depicted by sentiment value charted in graph 806; para. [0137], [0138]}.
Laperdon further discloses: the classifier is configured to determine a tone trend in real-time {RT emotion classification 150 acts as classifier that determines a tone trend in real-time by producing RT-buffer emotion scores for each RT-buffer; para. [0034], [0038], [0039]}.
The combination of Devarajan, Khor, and Laperdon doesn’t explicitly disclose: generate a predicted outcome of the interaction record based on the tone trend.
However, Zhou teaches a similar system for estimating customer satisfaction that includes: generate a predicted outcome of the interaction record based on a trend {aggregated customer satisfaction, i.e. an outcome based on feedback or previous interaction record, can be predicted based on the trend estimated by the customer satisfaction trend reporter 310; para. [0065]}.
It would have been obvious to one of ordinary still in the art at the time of filing to modify the system for visualizing sentiment, as taught by the combination of Devarajan, Khor, and Laperdon, to include the feature of generating a predicted outcome based on a trend, as taught by Zhou. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to address any issue or concern that causes long-term dissatisfaction and/or customer churn {para. [0003] of Zhou}. One of ordinary skill in the art would have been motivated to address issues relating to customer dissatisfaction, and therefore it would have been obvious to modify the combination of Devarajan, Khor, and Laperdon with Zhou. 

Claim 5
Regarding claim 5, the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claim 4. Zhou further discloses: the classified tone or tone trend of the analyzed interaction record includes at least one classification selected from the group consisting of: satisfactory, unsatisfactory, and partially satisfactory {Zhou describes customer groupings by satisfaction levels, as seen in para. [0101], where different customer ranges correspond to different customer satisfaction levels, e.g. the specific measure of 65% for customer 2 may be qualified as moderately satisfied, which relates to partially satisfactory; Zhou also describes a grouping corresponding to a top category, i.e. satisfactory; accordingly, Zhou demonstrates at least one classification selected from the group consisting of: satisfactory, unsatisfactory, and partially satisfactory; para. [0100], [0101]; Fig. 13}. 

Claim 6
	Regarding claim 6, the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claim 5. Laperdon further discloses: a decision manager operatively coupled to the classifier, the decision manager configured to actuate a second hardware device responsive to an unsatisfactory classification of the analyzed interaction record {emotion alert component 152 defines a decision manager that’s coupled to RT emotion classification 150 and contacts a supervisor depending on an emotion detection signal exceeding a threshold, i.e. at an unsatisfactory level; para. [0028], [0082], [0083]; Laperdon indicates that, in situations where an emotion alert exceeds the threshold, the supervisor may be able to listen; thus, a second hardware device, i.e. a phone, is actuated; para. [0083]}.

Claim 7
	Regarding claim 7, the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claim 6. Laperdon further discloses: the decision manager {emotion alert component 152 defines a decision manager; para. [0028], [0082], [0083].
Khor further discloses: the decision manager is configured to assign a label to the anomalous interaction record {if comparing component 120 determines that the recorded information does not match the information on database 112, comparing database may send a negative match score (“reject message”), i.e. assign a label to the anomalous interaction; para. [0045]}.

Claims 11 and 17
Regarding claims 11 and 17, the combination of Devarajan and Khor discloses the features of claims 9 and 15, respectively. Devarajan further discloses: the tone trend representing the one or more changes between the positive and negative attitudes as a function of time during the dialogue {as depicted by sentiment value charted in graph 806; para. [0137], [0138]}.
The combination of Devarajan and Khor doesn’t explicitly disclose: determine a tone trend in real-time and generate a predicted outcome of the interaction record based on the tone trend.
However, Laperdon teaches a similar system for real-time emotion detection in a customer service setting. Laperdon discloses: determine a tone trend in real-time {RT emotion classification 150 acts as classifier that determines a tone trend in real-time by producing RT-buffer emotion scores for each RT-buffer; para. [0034], [0038], [0039]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan and Khor, to include the features of an AI platform for real-time emotion detection, as taught by Laperdon. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to include the features of a platform that detects customer emotion in real time, thereby enhancing customer satisfaction enhancement and reducing customer attrition {para. [0009] of Laperdon}. One of ordinary skill in the art would have been motivated to enhance customer satisfaction and reduce attrition, and therefore it would have been obvious to modify the combination of Devarajan and Khor with Laperdon.
The combination of Devarajan, Khor, and Laperdon doesn’t explicitly disclose: generate a predicted outcome of the interaction record based on the tone trend.
However, Zhou teaches a similar system for estimating customer satisfaction that includes: generate a predicted outcome of the interaction record based on a trend {aggregated customer satisfaction, i.e. an outcome based on feedback or previous interaction record, can be predicted based on the trend estimated by the customer satisfaction trend reporter 310; para. [0065]}.
It would have been obvious to one of ordinary still in the art at the time of filing to modify the system for visualizing sentiment, as taught by the combination of Devarajan, Khor, and Laperdon, to include the feature of generating a predicted outcome based on a trend, as taught by Zhou. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to address any issue or concern that causes long-term dissatisfaction and/or customer churn {para. [0003] of Zhou}. One of ordinary skill in the art would have been motivated to address issues relating to customer dissatisfaction, and therefore it would have been obvious to modify the combination of Devarajan, Khor, and Laperdon with Zhou. 

Claims 12 and 18
Regarding claims 12 and 18 the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claims 11 and 17, respectively. Zhou further discloses: the classified tone or tone trend of the analyzed interaction record includes at least one classification selected from the group consisting of: satisfactory, unsatisfactory, and partially satisfactory {Zhou describes customer groupings by satisfaction levels, as seen in para. [0101], where different customer ranges correspond to different customer satisfaction levels, e.g. the specific measure of 65% for customer 2 may be qualified as moderately satisfied, which relates to partially satisfactory; Zhou also describes a grouping corresponding to a top category, i.e. satisfactory; accordingly, Zhou demonstrates at least one classification selected from the group consisting of: satisfactory, unsatisfactory, and partially satisfactory; para. [0100], [0101]; Fig. 13}. 

Claims 13 and 19
	Regarding claims 13 and 19, the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claims 12 and 18, respectively. Laperdon further discloses: a decision manager operatively coupled to the classifier, the decision manager configured to actuate a second hardware device responsive to an unsatisfactory classification of the analyzed interaction record {emotion alert component 152 defines a decision manager that’s coupled to RT emotion classification 150 and contacts a supervisor depending on an emotion detection signal exceeding a threshold, i.e. at an unsatisfactory level; para. [0028], [0082], [0083]; Laperdon indicates that, in situations where an emotion alert exceeds the threshold, the supervisor may be able to listen; thus, a second hardware device, i.e. a phone, is actuated; para. [0083]}.

Claims 14 and 20
	Regarding claims 14 and 20, the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claims 13 and 19, respectively. Laperdon further discloses: the decision manager {emotion alert component 152 defines a decision manager; para. [0028], [0082], [0083].
Khor further discloses: the decision manager is configured to assign a label to the anomalous interaction record {if comparing component 120 determines that the recorded information does not match the information on database 112, comparing database may send a negative match score (“reject message”), i.e. assign a label to the anomalous interaction; para. [0045]}.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Devarajan, Khor, Laperdon, and Zhou, further in view of Schneck et al. (US 20120221479) and Cama et al. (US 20150088608). 

Claim 8
Regarding claim 8, the combination of Devarajan, Khor, Laperdon, and Zhou discloses the features of claim 1. Devarajan further discloses: a classifier {classifier described in para. [0131]}; an interaction record read by the tone manager {scrollable window or frame 816 defines a tone manager that reads an interaction record, as seen in Fig. 8; para. [0140]}.
The combination of Devarajan, Khor, Laperdon, and Zhou doesn’t explicitly disclose: the classifier is configured to detect a genuine interaction record read by the tone manager, and wherein the classifier is configured to determine a source of the genuine interaction record.
However, Schneck discloses a similar system for evaluating ensuring the genuineness of a review via user authentication. Schneck discloses: a system configured to detect a genuine interaction record {before a review is posted, website 10 sends a query directly to database 14 to confirm via the appropriate records that the reviewer actually purchased and used the product or service being reviewed, i.e. system determines if customer review or interaction record is genuine; if the query does not match the reviewer with the appropriate records in database 14, the review is rejected and not posted on website 10; para. [0016]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan, Khor, Laperdon, and Zhou, to include the features of detecting genuineness, as taught by Schneck. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to ensure that the input is bona-fide before accepting {para. [0005] of Schneck}. One of ordinary skill in the art would have been motivated to determine if a review is genuine, and therefore it would have been obvious to modify the combination of Devarajan, Khor, Laperdon, and Zhou with Schneck. 
The combination of Devarajan, Khor, Laperdon, Zhou, and Schneck doesn’t explicitly disclose: the classifier is configured to determine a source of the genuine interaction record.
However, Cama teaches a similar system for analyzing customer feedback. Cama discloses: determine a source of the interaction record {in step 304, a source, e.g. review or call-in data, for each feedback data group is identified by the analyzer; para. [0035]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by the combination of Devarajan, Khor, Laperdon, Zhou, and Schneck, to include the features of determining a source, as taught by Cama. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to facilitate determining customer satisfaction {para. [0006] of Cama}. One of ordinary skill in the art would have been motivated to monitor customer satisfaction, and therefore it would have been obvious to modify the combination of Devarajan, Khor, Laperdon, Zhou, and Schneck with Cama.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan in view of Khor.

Claims 9 and 15
Regarding Claims 9 and 15: Devarajan discloses: a computer program product to process natural language (NL), a computer-implemented method for analyzing an interaction {computer program product and method described in para. [0004] and [0005], where use of natural language for interactions evident from para. [0135] and [0137], for example} comprising:
a computer readable storage device {storage described in para. [0051]};
program code embodied with the computer readable storage device, the program code executable by a processing unit {computer code, i.e. program code, executable by a processor or processing unit; para. [0004]}; 
using a computer processor, reading an interaction record comprising a dialogue pertaining to an interaction {scrollable window or frame 816 demonstrates reading an interaction record comprising a dialogue pertaining to an interaction, as seen in Fig. 8; para. [0140]; note that GUI in communication with processor; para. [0006], [0135]}; 
using the computer processor, generating a tone graph based on the interaction record, the tone graph comprising information representing one or more changes between positive and negative attitudes as a function of time during the dialogue {GUI window denoted as graph 806 generated information comprising a tone graph based on the interaction record, the tone graph comprising information representing one or more changes between positive and negative attitudes as a function of time during the dialogue; para. [0137], [0138]};
using the computer processor, identifying and analyzing one or more characteristics within the generated tone graph {identifying and analyzing one or more characteristics within the generated tone graph depicted in legend 814; para. [0137], [0138]};
using the computer processor, classifying a tone of the analyzed interaction record based on the analysis of the one or more characteristics identified within the generated tone graph, the one or more characteristics on which the tone of the analyzed interaction record is classified comprising the one or more changes between positive and negative attitudes during the dialogue {customer sentiment or tone shown in legend 814, which depicts tone that is classified based on one or more characteristics identified by the analyzer within the generated tone graph; para. [0137], [0138]; claim 3 of Devarajan};
using the computer processor, transmitting an instruction output to a first hardware device {at block 524, an instruction to display graphically, i.e. instruction output, transmitted to GUI 802, a first hardware display device; para. [0135]}; 
receiving, at the first hardware device, the instruction output {GUI 802 receives instruction output to display graphically; para. [0135]}; and 
based on the instruction received by the first hardware device, changing a state of the first hardware device, actuating the first hardware device, or maintaining an operating state of the first hardware device {GUI 802, after receiving instruction output to display graphically, changes state; para. [0135]}.
Devarajan doesn’t explicitly disclose: using the computer processor, detecting whether the classified tone of the analyzed interaction record is anomalous with respect to feedback associated with the interaction record; an instruction output associated with detection of whether the classified tone of the analyzed interaction record is anomalous with respect to the feedback associated with the interaction record. 
However, Khor teaches a similar system for analyzing customer tone profiles in the context of customer service. Khor discloses: the classifier is configured to detect whether the classified tone of the analyzed interaction record is anomalous with respect to feedback associated with the interaction record {system analyzes information from a consumer survey, i.e. feedback, associated with the call and compares that survey information to the words and/or associated tone profiles and/or other characteristics of the call; thus, Khor demonstrates detecting whether the tone is anomalous with respect to feedback associated with the customer interaction; para. [0044]}; an instruction output associated with detection of whether the classified tone of the analyzed interaction record is anomalous with respect to the feedback associated with the interaction record {accept/reject component 125 defines a reject message, i.e. an instruction output associated with detection of whether the classified tone of the analyzed interaction record is anomalous with respect to the feedback associated with the interaction record; para. [0044], [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system for visualizing sentiment, as taught by Devarajan, to include the feature of anomaly detection, as taught by Khor. Given that Devarajan is directed to sentiment assessment in the context of customer interactions {para. [0040], [0141] of Devarajan}, one of ordinary skill in the art would have been motivated to provide for verification and evaluation of customer satisfaction, thereby improving the accuracy of future customer assessments {para. [0004], [0044] of Khor}. One of ordinary skill in the art would have been motivated to improve the accuracy future customer assessments, and therefore it would have been obvious to modify Devarajan with Khor. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection, necessitated by applicant’s amendments. For the purposes of expediency, however, examiner will address relevant points.

I. Claim Interpretation
Examiner notes that applicant has responded to examiner’s claim interpretation on page 13 of Remarks. Examiner would like to clarify that no rejection is being applied under 35 U.S.C. 112(f). Examiner has included this section in the office action since it appears that applicant is attempting to invoke elements under 35 U.S.C. 112(f).

II.   Rejection of Claims 1-20 Under U.S.C. § 112(a) 
On pages 10-14 of remarks (applicant’s page numbering), applicant presents arguments regarding the rejection under 35 U.S.C. 112(a). Applicant’s arguments are appreciated, but they are not persuasive.
With respect to claims 1, 9, and 15, applicant has pointed to sections of the specification that allegedly describe how the analysis takes place. As far as examiner can tell, applicant has not provided for how this analysis takes place. Para. [0027], which applicant cites in the remarks, is telling, since it discloses “In particular, received content (102) may be processed by the IBM Watson® server (110) which performs analysis to evaluate the tone of the dialogue from the input content (102) using one or more reasoning algorithms.” What are the reasoning algorithms required for this analysis? The dimensions that applicant cites are in fact output data, as disclosed in para. [0030]: “The analyzer (152) generates output data, which in one embodiment may include up to seven dimensions. Examples of the dimensions may include, but are not limited to, i.e., excitement, frustration, impoliteness, politeness, sadness, satisfaction, and sympathy.” The Principle Component Analysis (PCA) refers to dimensionality reduction performed on the dimensions, not the analysis itself. It appears that applicant is attempting to claim a “black box,” where input and output are described without the steps in between. 
As examiner notes above, when examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  As such, applicant has not met the requirements of 35 U.S.C. 112(a).
Likewise, with respect to claims 2, 10, and 16, applicant’s arguments are not persuasive. Applicant cites para. [0046], which states “The training manager (130) includes one or more algorithms to leverage the knowledge base (160) to store and manage the initial data set (168).” However, so far as examiner can tell, there are no steps and/or algorithms disclosed that relate to how the knowledge base is leveraged.
Accordingly, examiner maintains the position set forth in the current rejection. 

III. Rejection of Claims 1-20 Under U.S.C. § 112(b) 
Applicant addresses the 112(b) rejections on pages 14-17. 
Examiner agrees with applicant regarding the written description disclosing the corresponding structure, material, or acts for performing the entire claimed function relating to the “first hardware device” and “tone manager.”
Still, examiner maintains that, with respect to the claimed “artificial (AI) intelligence platform,” “analyzer,” and “training manager,” the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claims. 
As examiner articulated above, the specification does not provide for the acts that are associated with the analyzer. That applicant has highlighted the output of the analyzer is appreciated; however, this does not reveal the underlying structure and/or acts, which are necessitated by applicant invoking 35 U.S.C. 112(f). Para. [0027], which applicant cites in the remarks, is telling, since it discloses: “In particular, received content (102) may be processed by the IBM Watson® server (110) which performs analysis to evaluate the tone of the dialogue from the input content (102) using one or more reasoning algorithms”; yet, the algorithms, which would be central to an “analyzer,” are not described.
Regarding “the training manager,” examiner looks to para. [0046], which states: “The training manager (130) includes one or more algorithms to leverage the knowledge base (160) to store and manage the initial data set (168)”; yet, the algorithms, which would be central to a “training manager,” are not described.
Given that the corresponding structure is not evident for the “analyzer,” examiner has not been persuaded by applicant’s comments with respect to the “artificial intelligence (AI) platform.”
Accordingly, examiner maintains the position set forth in the current rejection.

IV.    Rejection of Claims 1, 9, and 15 Under U.S.C. § 103 
On pages 17-21, applicant argues the previous rejection under Allam. As seen in the current office action, the present rejection relies on Devarajan, which was necessitated by applicant’s amendment. Accordingly, the arguments relating to the prior art are moot. 
With respect to the remaining arguments on pages 21 to 24, examiner directs applicant’s attention to the rejection above. Regarding the application of Violos, noted by applicant on page 22, examiner reiterates that the reference was used to demonstrate each record including at least one tone graph (see above). Examiner has relied on the combination of references, not the references individually, in order to reject claim 2 and other dependent claims.

In summary, applicant’s arguments are not persuasive, and examiner maintains the position set forth in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150350438, directed to speech analytics system and methodology with accurate statistics;
US 20160034929, directed to extrapolating customer sentiment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        8/28/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689